PER CURIAM.
Appellant has appealed a judgment of conviction and sentence based upon a verdict rendered by the court sitting as the trier of the facts without a jury.
Appellant, an 18-year-old boy, was indicted for raping an 81-year-old woman. After his arrest but prior to trial he voluntarily, knowingly, and understandingly confessed to having beaten and raped the victim as charged in the indictment. Based upon the court’s adjudication of guilt, appellant was sentenced to imprisonment in state prison for a period of 99 years.
In his appeal for reversal of the judgment here reviewed, appellant contends that he has been deprived of almost as many constitutional rights as there are amendments to the United States Constitution. The rights which appellant seeks to raise as a shield against punishment have been spawned during an era of judicial activism upon a false legal philosophy which places individual rights to immunization from the consequences of criminal acts above the right of society to be *125protected against the depraved acts of human predators who stalk the urban jungles of our nation.
We have carefully reviewed each of the contentions urged by appellant in light of the record before us and find them to be without basis in the evidence and unsupportable by applicable principles of law. The judgment appealed is accordingly affirmed.
CARROLL, DONALD K., Acting C. J., WIGGINTON, J., and McLANE, RALPH M., Associate Judge, concur.